Citation Nr: 1614317	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  12-26 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from February 1965 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2016, the Veteran provided testimony at a video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran filed a claim of service connection for PTSD, however the Court of Appeals for Veteran Claims has held that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus the issue has been broadened and recharacterized as reflected on the title page.

In March 2016, the Veteran's representative submitted additional evidence along with a waiver for initial RO review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disability, specifically PSTD which arose as a result of his service in Vietnam.  Specifically, he contends that he feared for his life while performing guard duty during the war.  The record reflects that his statements are consistent with the places, type and circumstances of his service and in-service stressor has been conceded.  However, on VA examination in August 2010, the Veteran was diagnosed as having major depression related to a post service automobile accident.  PTSD was not diagnosed. 

Thereafter, in February 2015 correspondence, a private physician determined that the Veteran met the criteria for a diagnosis of PTSD related to his experiences during the Vietnam War.  

In light the above, the Board finds that a remand for a new examination is warranted in order for an examiner to consider the evidence of record obtained after the August 2010 examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an examination with a suitably qualified VA psychiatrist or psychologist to obtain an opinion as to:

(1) whether the Veteran has a diagnosis of PTSD that conforms to the DSM-IV criteria; and

(2) whether the Veteran has a diagnosis of any psychiatric disorder/s other than PTSD; and

(3) for each disability diagnosed, whether that disorder is causally or etiologically related to active duty, to include the Veteran's reported experiences in Vietnam, as opposed to its being more likely due to some other factor or factors.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, and the February 2015 report from the private physician.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed. 

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

